DETAILED ACTION

Claim Objections
Claims 4 and 10 are objected to because of the following informalities:  the phrase “cleaner body 10” and “handle 20” include reference designator that is not consistent with the use of reference designators throughout the remaining claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. WO 2008/136575 A1 (hereafter Jeong et al.).

Regarding Claim 1, Jeong et al. anticipates:
[Claim 1] A vacuum cleaner (assembly shown in Figure 16) comprising: 
a cleaner body (main body 300) comprising a wheel (main wheels 310 - left and right) for moving and a wheel motor (left wheel motor 381 and right wheel motor 382) for driving the wheel; 
a suction hose (connecting hose 60 with hose connector 340) connected to the cleaner body (Figure 16); 
a handle (handle 50) connected to the suction hose (Figure 16); 
at least one detection sensor (angle sensor 350) disposed at the suction hose (at the hose connector 340 of the suction hose) to detect an inclination of the suction hose (Paragraph [143] – the angle sensor 350 senses the tilt of the connecting hose 60, the hose connector 340, and the moving member 330.  Paragraph [160] - Then, the angle sensor 350 senses the tilt of the hose connector 340 or the moving member 330, and relays the sensed angle to the controller 370); and 
a controller (controller 370) configured to control the wheel motor on a basis of the inclination of the suction hose detected by the at least one detection sensor (Paragraph [162] - When the sensed angle is determined to be a valid angle, the controller 370 controls the operation of the driving unit 380 to rotate the main wheels 310 so that the vacuum cleaner main body 300 is moved forward. Thus, the vacuum cleaner main body 300 is moved forward).  

Regarding Claim 6, Jeong et al. anticipates:
[Claim 6] The vacuum cleaner of claim 1, wherein, when the inclination of the suction hose (at the location of the hose connector 340) detected by the at least one detection sensor (angle sensor 350) is less than a reference inclination (maximum expected inclination angle), the controller controls the wheel motor to allow the cleaner body to move to the handle (handle 50)(Paragraph [162] - When the sensed angle is determined to be a valid angle, the controller 370 controls the operation of the driving unit 380 to rotate the main wheels 310 so that the vacuum cleaner main body 300 is moved forward. Thus, the vacuum cleaner main body 300 is moved forward).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. WO 2008/136575 A1 (hereafter Jeong et al.).

Regarding Claim 2, Jeong et al. teaches:
 [Claim 2] The vacuum cleaner of claim 1, wherein the at least one detection sensor (angle sensor 350) comprises an acceleration sensor, a 6-axis sensor, or a 9-axis sensor (see discussion below).

Jeong et al. discloses the use of an angle sensor 350 which is a tilt sensor.  He does not further describe the sensing technology.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to use an acceleration sensor as a tilt sensor which is common in the prior art with the motivation to employ a known technology for providing the needed tilt sensing, since it appears that the invention would perform equally as well with either a tilt sensor or acceleration sensor.

Allowable Subject Matter
Claims 3-5 and 7-14 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with hose sensor arrangements.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARC CARLSON/Primary Examiner, Art Unit 3723